Case 18-11910-SDM        Doc 24    Filed 06/06/19 Entered 06/06/19 17:04:50            Desc Main
                                   Document     Page 1 of 1


                             U. S. BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                                                               CHAPTER 13
In re EDDIE FOSTER, DEBTOR                                            CASE NO. 18-11910-SDM



                                MOTION TO MODIFY PLAN


       DEBTOR moves this Court to modify his plan as follows, for these reasons:

       1.     On Saturday April 20, 2019, Debtor’s 2008 Infinity G35 caught fire and burned.

Debtor’s vehicle was totaled by the insurance company.

       2.     Insurance will pay $4094.50 to WWC Finance. Debtor asks that any deficiency

claim be treated as unsecured, and to pay WWC Finance nothing more on its secured claim.

       3.     Debtor asks, for the Trustee to reduce his plan payment accordingly and to issue a

new wage withholding Order.

       WHEREFORE Debtor prays that the Court modify his Plan as set forth above.

       This the 6th day of June, 2019.

                                                               Eddie Foster, Debtor


                                                         By:      /s/ Chris Powell
                                                               Chris Powell, MBN 100675
                                                               Chris Powell Attorney at Law, PLLC
                                                               P.O. Box 1263
                                                               Cleveland, MS 38732
                                                               Phone: (662) 846-6564
                                                               Fax: (662) 846-6565
                                                               Attorney for Debtor
